
	

113 S564 IS: To amend the Federal Power Act to remove the authority of the Federal Energy Regulatory Commission to collect land use fees for land that has been sold, exchanged, or otherwise transferred from Federal ownership but that is subject to a power site reservation.
U.S. Senate
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 564
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2013
			Ms. Murkowski introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Federal Power Act to remove the authority of
		  the Federal Energy Regulatory Commission to collect land use fees for land that
		  has been sold, exchanged, or otherwise transferred from Federal ownership but
		  that is subject to a power site reservation.
	
	
		1.Removal of authority to
			 collect land use fees for certain landSection 10(e)(1) of the Federal Power Act
			 (16 U.S.C. 803(e)(1)) is amended in the first sentence by inserting after
			 enjoyment of its lands or other property the following:
			 (which, for purposes of this section, shall not include land that has
			 been sold, exchanged, or otherwise transferred from Federal ownership, but that
			 is subject to a power site reservation under section 24).
		
